DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 6 January 2022 have been considered but are moot because the amendment required the examiner to use a new reference, Hansen, as shown below.
Note, Hansen teaches a recursive control akin to that of the instant invention.  While Hansen discloses in paragraph 0041 that the system can revert back to the original position, this appears to be a failsafe mechanism.  In other words, Hansen carries out the recursive control, and if something goes wrong, will revert back to the original position and then start anew. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-5, 7-10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Brake et al. (“Brake”; US 2018/0010576), in view of Hansen (US 2014/0348650).
Regarding claim 1: Brake teaches a retrofit system (430 - "retrofit yaw offset processor", fig. 4; para [0039}) for a wind turbine (See figs. 1-4; see wind turbine 400 and other wind turbines in previous figures) including a nacelle (402 - “nacelle”, fig. 4), a turbine control unit (414 - "yaw controller", fig. 4), and one or more wind direction sensors (418 - "wind vane", fig. 4; para [0042]) attached to the wind turbine (See fig. 4), the retrofit system comprising:
a retrofit data communication and processing unit (430 - “retrofit yaw offset processor”, fig. 4; para [0039]) configured to be communicatively coupled to the turbine control unit (See figs. 4-5; para [0039], [0044));
wherein the retrofit data communication and processing unit receives a first signal representing an initial nacelle yaw position of the wind turbine (para [004 1}-{0043] - processor 430 sends signal to adjust yaw of turbine 400 which means it must receive a signal indicating the initial position of the nacelle 402 in order to know how much to adjust nacelle 402) and a second signal representing a desired nacelle yaw position of the wind turbine (para [0049] - yaw offset table 432 has values for desired nacelle yaw position that are sent to processor 430); and
wherein the retrofit data communication and processing unit provides auxiliary control over the wind turbine by disconnecting a relative wind direction signal traveling between the one or more wind direction sensors and the turbine control unit (para 
Brake does not explicitly disclose the virtual relative wind direction signal determined from the current nacelle yaw position and the desired nacelle yaw position, the virtual relative wind direction signal causing.
However, Hansen discloses a wind direction signal determined from the current nacelle yaw position and the desired nacelle yaw position, the virtual relative wind direction signal causing (paragraph 0038-0039: the process is recursive – the turbine yaw is changed to face the wind and then recalculated if there’s error and it continues).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the virtual wind signals of Brake to have the control of Hansen in order to more efficiently control the yaw angle of the turbine. 
Regarding claim 2: Brake teaches the retrofit system of claim 1 but does not explicitly disclose wherein when the system detects a sensor or communication fault or a power failure, the retrofit data communication and processing unit communicatively 
Further, Hansen teaches a system for a wind turbine (See figs. 2-3C; para [0037]); wherein when the system detects a sensor or communication fault or a power failure (para [0041] - “error in the servo system"), the system communicatively couples one or more wind direction sensors (7 - "sensor", fig. 2; para [0037]) directly to a turbine control unit (9 - “controller”, fig. 2) such that a relative wind direction signal is sent to the turbine control unit (See fig. 2; para [0041] - in the event of an error, the system will revert to operation as it was originally installed). 
Accordingly, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to have the system of Brake wherein when the system detects a sensor or communication fault or a power failure, the retrofit data communication and processing unit communicatively couples the one or more wind direction sensors directly to the turbine control unit such that the relative wind direction signal is sent to the turbine control unit, thus reverting the system to operation as it was originally installed, like that of Hansen in order to ensure the wind turbine can still operate efficiently despite a failure from the retrofit system.
Regarding claim 3: Brake teaches the retrofit system of claim 1 wherein the one or more wind direction sensors (418 - "wind vane", fig. 4; para [0042]) continue to monitor relative wind direction after the relative wind direction signal is disconnected from the turbine control unit (See figs. 4 and 8; para [0045], [0047]; after wind vane 418 is disconnected from controller 416 and reconnected to processor 430, the wind vane 
Regarding claim 4: Brake teaches the retrofit system of claim 1 wherein the wind turbine further comprises one or more windspeed sensors (444 - "“anemometer”, fig. 4; para [0043]) connected to the wind turbine (See fig. 4);
wherein the retrofit data communication and processing unit intercepts and receives windspeed signals from the windspeed sensor (para [0043}, [0047]).
Regarding claim 5: Brake teaches the retrofit system of claim 4 but does not explicitly disclose wherein if one or both of the wind direction sensors or windspeed sensors fail, the retrofit data communication and processing unit enables the wind turbine to continue operation using outside signals generated by additional wind turbines or additional sensors, the outside signals being provided by the retrofit data communication and processing unit to the turbine control unit as virtual sensor signals. 
However, Brake does teach that the retrofit data communication and processing unit enables the wind turbine to operate using outside signals generated by additional wind turbines or additional sensors, the outside signals being provided by the retrofit data communication and processing unit to the turbine control unit as virtual sensor signals (para [0032]-[0034], [0059], [0068], [0086]). 
Accordingly, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention that if one or both of the wind direction sensors or windspeed sensors fail, the retrofit data communication and processing
unit enables the wind turbine to continue operation using outside signals generated by additional wind turbines or additional sensors, the outside signals being provided by the 
Regarding claim 7: Brake teaches a method of providing enhanced yaw control (See figs. 4 and 8; para [0039], {0071]) for a wind turbine (See figs. 1-4; see wind turbine 400 and other wind turbines in previous figures) including a nacelle (402 - “nacelle”, fig. 4), a turbine control unit (414 - "yaw controller’, fig. 4), and one or more wind direction sensors (418 - "wind vane", fig. 4; para [0042]) attached to the wind turbine (See fig. 4), the method comprising:
receiving a first signal representing an initial nacelle yaw position of the wind turbine (para [0041]-[0043] - processor 430 sends signal to adjust yaw of turbine 400 which means it must receive a signal indicating the initial position of the nacelle 402 in order to know how much to adjust nacelle 402);
receiving a second signal representing a desired nacelle yaw position of the wind turbine (para [0049] - yaw offset table 432 has values for desired nacelle yaw position that are sent to processor 430); 
disconnecting a relative wind direction signal traveling between the one or more wind direction sensors and the turbine control unit (para [0044], [0073] - wind interface 420 is disconnected from yaw controller 414 to accommodate processor 430); 
determining a virtual relative wind direction signal to cause the turbine control unit to drive the nacelle to the desired nacelle yaw position (para [0045] - "adjusted wind direction signal"); and 

444.").
Brake does not explicitly disclose the virtual relative wind direction signal determined from the current nacelle yaw position and the desired nacelle yaw position, the virtual relative wind direction signal causing.
However, Hansen discloses a wind direction signal determined from the current nacelle yaw position and the desired nacelle yaw position, the virtual relative wind direction signal causing (paragraph 0038-0039: the process is recursive – the turbine yaw is changed to face the wind and then recalculated if there’s error and it continues).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the virtual wind signals of Brake to have the control of Hansen in order to more efficiently control the yaw angle of the turbine. 
Regarding claim 8: Brake teaches the method of claim 7 but does not explicitly disclose wherein when there is no signal received representing desired nacelle yaw position, the relative wind direction signal from the one or more wind direction sensors is provided directly to the turbine control unit such that the wind turbine returns to the initial nacelle yaw position. 

Accordingly, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to have the system of Brake wherein when there is no signal received representing desired nacelle yaw position, the relative wind direction signal from the one or more wind direction sensors is provided directly to the turbine control unit such that the wind turbine returns to the initial nacelle yaw position, thus reverting the system to operation as it was originally installed, like that of Hansen in order to ensure the wind turbine can still operate efficiently despite a failure from the retrofit system.
Regarding claim 9: Brake discloses disconnecting a signal traveling to the turbine control unit and providing a virtual signal to the turbine control unit, but does not explicitly disclose a wind velocity signal.
Further, Hansen discloses wind velocity signals (via 7, paragraph 0037).
Accordingly, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to include the wind velocity signals of Hansen in the signals of Brake in order to provide a more robust control. 
Regarding claim 10: Brake discloses a virtual signal but does not explicitly disclose the relative wind direction signal is determined using a circular difference between the initial nacelle yaw position and the desired nacelle yaw position.
Further, Hansen discloses the relative wind direction signal is determined using a circular difference between the initial nacelle yaw position and the desired nacelle yaw position (as shown in Fig. 3a-c, the 10 degree difference is a circular difference).
Accordingly, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the control of Brake to include the yaw control of Hansen in order to better harvest energy. 
Regarding claim 12: Brake teaches the method of claim 7 wherein the desired nacelle yaw position (para [0049] - yaw offset table 432 has values for desired nacelle yaw position that are sent to processor 430) is determined using the relative wind direction signal (para [0049]), a wind speed signal (para [0049] - “wind speed from anemometer 444"), and the first signal representing the initial nacelle yaw position turbine (para [0041]-[0043] - signal must be used in order to know how much to adjust yaw of nacelle 402).
Regarding claim 13: Brake teaches the method of claim 7 further comprising incorporating operating condition data from one or both of: a plurality of additional wind turbine assemblies (para (0032]-[0034], [0067]-[0068], [0081]) and a plurality of additional sensors to determine the desired nacelle yaw position.
Claims 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brake and Hansen, further in view of Weber et al. (“Weber”; US 2018/0372886).
Regarding claim 6: Brake teaches the retrofit system of claim 1 but does not explicitly disclose the system further comprising two or more GNSS antennas and a differential GNSS receiver attached to the wind turbine;
wherein the initial nacelle yaw position is determined using the differential GNSS receiver to calculate a relative position vector between the two or more GNSS antennas.
Further, Weber teaches a system for a wind turbine (See figs. 2 and 4; para [0062]; See title "Method for determining an azimuth angle of a wind turbine") comprising two or more GNSS antennas (300 - "GNSS receivers", fig. 4: para [0062]) and a differential GNSS receiver (para [0056] - device that compares the reception signals of the GNSS receivers) attached to the wind turbine (See fig. 4; see nacelle 104 of wind turbine) using the differential GNSS receiver to calculate a relative position vector between the two or more GNSS antennas (para [0056]). 
Accordingly, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to use the GNSS antennas and receivers tike those of Weber on the system of Brake to determine the initial nacelle yaw position in order to allow for accurate readings of initial yaw position to best optimize the system.
Regarding claim 15: Brake teaches the method of claim 7 but does not explicitly disclose wherein the initial nacelle yaw position is determined using two or more GNSS antennas and a differential GNSS receiver to calculate a relative position vector between the two or more GNSS antennas. 
Further, Weber teaches a system for a wind turbine (See figs. 2 and 4; para (0062}; See title "Method for determining an azimuth angle of a wind turbine") 
Accordingly, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to use the GNSS antennas and receivers like those of Weber on the system of Brake to determine the initial nacelle yaw position in order to allow for accurate readings of initial yaw position to best optimize the system.
Regarding claim 16: Brake teaches the method of claim 7 further comprising but does not explicitly disclose analyzing data from GNSS antennas and a differential GNSS receiver in combination with the first signal representing the initial nacelle yaw position to estimate the initial nacelle yaw position. 
Further, Weber teaches a system for a wind turbine (See figs. 2 and 4; para [0062]; See title "Method for determining an azimuth angle of a wind turbine") comprising two or more GNSS antennas (300 - "GNSS receivers”, fig. 4; para [0062]) and a differential GNSS receiver (para [0056] - device that compares the reception signals of the GNSS receivers) attached to the wind turbine (See fig. 4; see nacelle 104 of wind turbine) using the differential GNSS receiver to calculate a relative position vector between the two or more GNSS antennas (para (0056]). 
Accordingly, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to analyze data using the GNSS antennas and receivers like those of Weber on the system of Brake to determine the .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Brake and Hansen as applied to claim 7, further in view of Kii et al. (“Kii”; US 2015/0240783).
Regarding claim 14: Brake discloses a wind turbine but does not explicitly disclose preventing yawing of the wind turbine when the wind is not sufficient to generate power.
Further, Kii discloses preventing yawing of the wind turbine when the wind is not sufficient to generate power (via brake 16, paragraph 0066).
Accordingly, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the control of Brake to include the yaw brake control of Kii in order to protect the wind turbine.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Brake and Hansen, further in view of Hovgaard et al. (“Hovgaard”; US 2020/0102932). 
Regarding claim 11: Brake teaches the method of claim 7 but does not explicitly disclose the method further comprising automatically improving a control loop. 
Further, Hovgaard teaches a method of providing enhanced yaw control for a wind turbine (See figs. 1-3; para [0029], [0032]) comprising automatically improving a control loop (See fig. 3; see control loops 66 and 68; para [0041]-[0043]). 
Accordingly, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to automatically improve a control loop like Hovgaard during the method of Brake in order to allow the method to continue to be refined to promote more efficient wind energy harvesting.
Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Brake, in view of Hansen and Gamble et al. (“Gamble”; US 2009/0317250).
Regarding claim 17: Brake discloses a method of optimizing the performance of a turbine control unit, comprising: 
disconnecting wind direction signals from a turbine control unit (para [0044], [0073] - wind interface 420 is disconnected from yaw controller 414 to accommodate processor 430); 
introducing a series of virtual wind direction signals into the turbine control unit (para [0045] - "adjusted wind direction signal"); 
measuring yaw position responses of a nacelle of a wind turbine to the series of virtual wind direction signals (para [0041]-[0043] - processor 430 sends signal to adjust yaw of turbine 400 which means it must receive a signal indicating the initial position of the nacelle 402 in order to know how much to adjust nacelle 402); 
modifying parameters of the turbine control unit (para [0045] - "The adjusted wind direction signal, which is the sum of the present direction of wind and the yaw offset value in an example, is then provided to the wind direction input 416 of the yaw controller 444."); 
repeating the series of virtual wind direction signals (as the control is recursive); 
predicting the yaw position responses of the nacelle as a function of the series of virtual wind direction signals and the parameters of the turbine control unit (paragraph 0036 – the yaw offset can be based on predicted wind conditions); and 
Brake does not explicitly disclose disconnecting and virtual wind speed signals and performing an optimization using historical operation data to reduce yaw 
However, Brake does disclose utilizing wind speed signals (via 330, paragraph 0033).
And, Gamble discloses performing an optimization using historical operation data to reduce yaw movements and minimize errors between nacelle yaw position and wind direction (paragraph 0045 – turbulence data, or errors are filtered out based on historical data).
And, Hansen discloses a wind direction signal determined from the current nacelle yaw position and the desired nacelle yaw position, the virtual relative wind direction signal causing (paragraph 0038-0039: the process is recursive – the turbine yaw is changed to face the wind and then recalculated if there’s error and it continues).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the virtual signals to include the wind speed signals in order to make the control more robust and to modify the control of Brake to include the historical data of Gamble in order to filter out errors (paragraph 0045) and to modify the virtual wind signals of Brake to have the control of Hansen in order to more efficiently control the yaw angle of the turbine. 
Regarding claim 18: Brake discloses controlling the yaw of the turbine but does not explicitly disclose automatically generating cases of the parameters of the turbine control unit to be run using the series of virtual wind direction signals such that the 
However, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to execute the control with a minimum number of steps as this would optimize the output of the turbine, which is desirable in wind power generation. 
Regarding claim 19: Brake disclsoes additional input signals are simulated and provided to the turbine control unit (such as from 444, Fig. 5, paragraph 0047).
Regarding claim 20: Brake discloses the wind turbine is running during performance of the method and relative wind direction is kept within a predetermined range (paragraph 0027).
Regarding claim 21: Brake discloses adjusting the parameters of the turbine control unit to achieve a desired nacelle yaw position when the turbine control unit is disconnected from a wind direction sensor and responds to a virtual wind direction signal (paragraph 0044, as the retrofit processor 430 is sending the virtual signals, not the yaw controller 414).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SEAN GUGGER/Primary Examiner, Art Unit 2832